 
EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT
 
Securities Purchase Agreement dated as of May 9, 2008 (this “Agreement”) by and
between Tidelands Oil & Gas Corporation, a Nevada corporation, with principal
executive offices located at 1862 West Bitters Road, San Antonio, Texas (the
“Company”), and Golden Gate Investors, Inc. (“Holder”).
 
WHEREAS, Holder desires to purchase from the Company, and the Company desires to
issue and sell to Holder, upon the terms and subject to the conditions of this
Agreement, a Convertible Debenture of the Company in the aggregate principal
amount of $1,000,000 (the “Debenture”); and
 
WHEREAS, upon the terms and subject to the conditions set forth in the Debenture
the Debenture is convertible into shares of the Company’s Common Stock (the
“Common Stock”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
I.  PURCHASE AND SALE OF DEBENTURE
 
A. Transaction.  Holder hereby agrees to purchase from the Company, and the
Company has offered and hereby agrees to issue and sell to Holder in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act of 1933, as amended (the “Securities Act”), the Debenture.
 
B. Purchase Price; Form of Payment.  The purchase price for the Debenture to be
purchased by Holder hereunder shall be $1,000,000 (the “Purchase
Price”).  Simultaneously with the execution of this Agreement, Holder shall pay
the Purchase Price by wire transfer of $200,000 in immediately available funds
to the Company (of which $46,181 shall be wire transferred by the Holder on
behalf of the Company to RHP Master Fund, Ltd. pursuant to instructions provided
by the Company) and delivery to the Company of a Secured Promissory Note in the
principal amount of $800,000, in the form attached hereto as Exhibit A (the
“Promissory Note”).  Simultaneously with the execution of this Agreement, the
Company shall deliver the Debenture (which shall have been duly authorized,
issued and executed I/N/O Holder or, if the Company otherwise has been notified,
I/N/O Holder’s nominee) to the Holder.
 
C. Second Debenture.  Provided that no Event of Default (as defined in the
Debenture) has occurred under the Debenture (provided that Holder may, in its
sole and absolute discretion waive the occurrence of such Event of Default with
respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Second Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Second
Debenture Date”) at which the Company shall sell and the Holder shall purchase a
debenture in the principal amount of $1,000,000 in exchange for a purchase price
of $1,000,000 (the “Second Debenture”), with such purchase price paid via a cash
payment of $200,000 and the issuance of a promissory note in the principal
amount of $800,000 (the “Second Promissory Note”), with the form of and terms of
the Second Debenture and the Second Promissory Note and payment of the purchase
price subject to the same terms and conditions of this Agreement, the Debenture
and the Promissory Note, as applicable, and when the Second Debenture is issued,
the term “Debenture” as used in this Agreement shall be deemed to include the
Second Debenture in all respects and when the Second Promissory Note is issued,
the term “Promissory Note” as used in this Agreement shall be deemed to include
the Second Promissory Note in all respects. The closing of the purchase and sale
of the Second Debenture and the issuance of the Second Promissory Note shall
occur within thirty days of the Second Debenture Date.  For the purposes of this
Agreement, the “Second Debenture Period” shall mean the period that commences on
the date hereof and terminates upon the date that the remaining Principal Amount
of the Debenture is equal to an amount not greater than $250,000.
 
D. Third Debenture.  Provided that no Event of Default (as defined in the
Debenture) has occurred under the Debenture (provided that Holder may, in its
sole and absolute discretion waive the occurrence of such Event of Default with
respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Third Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Third Debenture
Date”) at which the Company shall sell and the Holder shall purchase a debenture
in the principal amount of $1,000,000 in exchange for a purchase price of
$1,000,000 (the “Third Debenture”), with such purchase price paid via a cash
payment of $200,000 and the issuance of a promissory note in the principal
amount of $800,000 (the “Third Promissory Note”), with the form of and terms of
the Third Debenture and the Third Promissory Note and payment of the purchase
price subject to the same terms and conditions of this Agreement, the Debenture
and the Promissory Note, as applicable, and when the Third Debenture is issued,
the term “Debenture” as used in this Agreement shall be deemed to include the
Third Debenture in all respects and when the Third Promissory Note is issued,
the term “Promissory Note” as used in this Agreement shall be deemed to include
the Third Promissory Note in all respects. The closing of the purchase and sale
of the Third Debenture and the issuance of the Third Promissory Note shall occur
within thirty days of the Third Debenture Date.  For the purposes of this
Agreement, the “Third Debenture Period” shall mean the period that commences on
the date of the issuance of the Second Debenture to Holder and terminates upon
the date that the remaining Principal Amount of the Second Debenture is equal to
an amount not greater than $250,000.
 
 
 
 

--------------------------------------------------------------------------------

 
 
E. Non-Funding Penalty.  Notwithstanding the foregoing requirements of Holder to
purchase each of the Second Debenture and Third Debenture (each, an “Additional
Debenture” and collectively, the “Additional Debentures”), in the event that
Holder does not purchase any or all of the Additional Debentures within 10
business days of the date that the delivery of funds associated with such
purchase would otherwise be due, upon 20 days’ prior written notice from the
Company of such failure to so purchase any or all of the Additional Debentures,
Holder shall pay an amount equal to $25,000 (the “Non-Funding Penalty”) to the
Company, provided however that in the event that the Common Stock shall trade on
the Trading Market (as defined in the Debenture) at a price per share that is
$0.03 per share or lower at any time during the six month period commencing on
the date hereof and ending on the six month anniversary of the date hereof (as
adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like), then the Non-Funding Penalty shall be reduced to
equal $5,000.  The amount payable by the Holder to the Company in connection
with any damages, losses, claims or other amounts in connection with the failure
of the Holder to purchase any or all of the Additional Debentures shall not
exceed $25,000 (or $5,000, subject to the terms of this Section) in the
aggregate.  Upon the payment of the Non-Funding Penalty to the Company, the
Holder shall have no further obligations or duties under this Agreement, the
Debenture or any agreements or debentures entered into in connection with any of
the Additional Debentures, if any, with respect to the purchase of any
Additional Debenture or other duties to deliver any additional funds to the
Company, provided however, that other than with respect to the removal of the
requirement to purchase and enter into any Additional Debenture, the Company and
the Holder shall remain obligated and bound by the remaining terms and
conditions of this Agreement, the Debenture, the Promissory Note and any
agreements or debentures previously entered into in connection with any
Additional Debenture.  The Company’s sole and exclusive remedy in the event that
the Holder fails to purchase any or all of the Additional Debentures shall be
the right of the Company to receive the Non-Funding Penalty from the Holder.
 
F. Non-Funding Election.  In the event that the Common Stock shall trade on the
Trading Market (as defined in the Debenture) at a price per share that is $0.01
per share or lower at any time during the six month period commencing on the
date hereof and ending on the six month anniversary of the date hereof (as
adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like), the Holder shall have the right, in the Holder’s
sole and absolute discretion, during the time period commencing on the date
hereof and ending on the six month anniversary of the date hereof, to terminate
the right and obligation of the Holder to purchase any or all of the Additional
Debentures through the delivery of written notice to the Company of such
termination in the manner provided in Section XVII hereof.  In the event that
Holder so terminates Holder’s right and obligation to purchase any or all of the
Additional Debentures under the terms of this Section I.F., the Holder shall
have no obligation to pay any of the Non-Funding Penalty and shall have no
further obligations or duties under this Agreement, the Debenture or any
agreements or debentures entered into in connection with any of the Additional
Debentures, if any, with respect to the purchase of any Additional Debenture or
other duties to deliver any additional funds to the Company, provided however,
that other than with respect to the removal of the requirement to purchase and
enter into any Additional Debenture and pay any of the Non-Funding Penalty, the
Company and the Holder shall remain obligated and bound by the remaining terms
and conditions of this Agreement, the Debenture, the Promissory Note and any
agreements or debentures previously entered into in connection with any
Additional Debenture.
 
G. Company Redemption of Debenture and Termination of Additional Debenture
Purchases.  Provided that no Event of Default has occurred under the Debenture,
the Company shall have the right, in the Company’s sole and absolute discretion,
during the time period commencing on the date hereof and terminating on the 90th
day following the date hereof (such period referred to herein as the “Redemption
Period”), to (i) redeem the Debenture for a redemption price equal to one
hundred percent (100%) of the outstanding principal amount of the Debenture,
plus any accrued and unpaid interest thereon (such aggregate amount referred to
herein as the “Redemption Amount”), and (ii) terminate the right and obligation
of the Holder to purchase all Additional Debentures through (x) the delivery of
written notice to the Holder of such termination in the manner provided in
Section XVII hereof and (y) the delivery to the Holder of a payment in cash
equal to the Redemption Amount within 3 business days of the delivery of such
notice.  Notwithstanding the foregoing, the payment of the Redemption Amount
shall first be satisfied by and offset against any amounts due to the Company
under the Promissory Note and such amounts of the Promissory Note so applied
against the Redemption Amount that the Company is required or permitted to
redeem shall reduce the amount outstanding under the Promissory Note by a like
amount.  After the application of the amount owed under the Promissory Note, if
any, to the Redemption Amount, the Company shall immediately pay in cash to the
Holder any remaining amount owed by the Company to the Holder in connection with
the payment of the Redemption Amount.
 
II.  HOLDER’S REPRESENTATIONS AND WARRANTIES
 
Holder represents and warrants to and covenants and agrees with the Company as
follows:
 
1. Holder is purchasing the Debenture and the Common Stock issuable upon
conversion or redemption of the Debenture (the “Conversion Shares” and,
collectively with the Debenture, the “Securities”) for its own account, for
investment purposes only and not with a view towards or in connection with the
public sale or distribution thereof in violation of the Securities Act.  Holder
has read and understood the Company’s Exchange Act filings with the Commission
up through the date hereof.
 
2. Holder is (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, (ii) experienced in making investments of
the kind contemplated by this Agreement, (iii) capable, by reason of its
business and financial experience, of evaluating the relative merits and risks
of an investment in the Securities, and (iv) able to afford the loss of its
investment in the Securities.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Holder understands that the Securities are being offered and sold by the
Company in reliance on an exemption from the registration requirements of the
Securities Act and equivalent state securities and “blue sky” laws, and that the
Company is relying upon the accuracy of, and Holder’s compliance with, Holder’s
representations, warranties and covenants set forth in this Agreement to
determine the availability of such exemption and the eligibility of Holder to
purchase the Securities;
 
4. Holder understands that the Securities have not been approved or disapproved
by the Securities and Exchange Commission (the “Commission”) or any state or
provincial securities commission.
 
5. This Agreement has been duly and validly authorized, executed and delivered
by Holder and is a valid and binding agreement of Holder enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and except as rights to indemnity and
contribution may be limited by federal or state securities laws or the public
policy underlying such laws.
 
III.  THE COMPANY’S REPRESENTATIONS
 
The Company represents and warrants as of the date hereof to the Holder that,
except as set forth on Schedule III attached hereto, the statements contained in
this Section 3 are complete and accurate as of the date of this Agreement.  As
used in this Section 3, the term “Knowledge” shall mean the knowledge of the
members of the board of directors of the Company and/or the officers or
employees of the Company after reasonable investigation.
 
A. Capitalization.
 
1. The authorized capital stock of the Company consists of 250,000,000 shares of
Common Stock, of which 179,808,334 shares are issued and outstanding as of the
date hereof and are fully paid and nonassessable, excluding 230,905 shares being
issued at closing to RHP Master Fund, Ltd.  The amount, exercise, conversion or
subscription price and expiration date for each outstanding option and other
security or agreement to purchase shares of Common Stock is accurately set forth
on Schedule III.A.1.
 
2. The Conversion Shares have been duly and validly authorized and reserved for
issuance by the Company, and, when issued by the Company upon conversion of the
Debenture, will be duly and validly issued, fully paid and nonassessable and
will not subject the holder thereof to personal liability by reason of being
such holder.
 
3. There are no preemptive, subscription, “call,” right of first refusal or
other similar rights to acquire any capital stock of the Company or other voting
securities of the Company that have been issued or granted to any person and no
other obligations of the Company to issue, grant, extend or enter into any
security, option, warrant, “call,” right, commitment, agreement, arrangement or
undertaking with respect to any of their respective capital stock.
 
B. Organization; Reporting Company Status.
 
1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state or jurisdiction in which it is incorporated
and is duly qualified as a foreign corporation in all jurisdictions in which the
failure so to qualify would reasonably be expected to have a material adverse
effect on the business, properties, prospects, condition (financial or
otherwise) or results of operations of the Company or on the consummation of any
of the transactions contemplated by this Agreement (a “Material Adverse
Effect”).
 
2. The Company is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  The Common Stock is
traded on the OTC Bulletin Board service of the National Association of
Securities Dealers, Inc. (“OTCBB”) and the Company has not received any notice
regarding, and to its Knowledge there is no threat of, the termination or
discontinuance of the eligibility of the Common Stock for such trading.
 
 
 

--------------------------------------------------------------------------------

 
 
C. Authorization.  The Company (i) has duly and validly authorized and reserved
for issuance shares of Common Stock, which is a number sufficient for the
conversion of the Debenture in full and (ii) at all times from and after the
date hereof shall have a sufficient number of shares of Common Stock duly and
validly authorized and reserved for issuance to satisfy the conversion of the
Debenture in full.  The Company understands and acknowledges the potentially
dilutive effect on the Common Stock of the issuance of the Conversion
Shares.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Debenture in accordance with this
Agreement is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company and notwithstanding the commencement of any case under 11 U.S.C. § 101
et seq. (the “Bankruptcy Code”).  In the event the Company is a debtor under the
Bankruptcy Code, the Company hereby waives to the fullest extent permitted any
rights to relief it may have under 11 U.S.C. § 362 in respect of the conversion
of the Debenture.  The Company agrees, without cost or expense to Holder, to
take or consent to any and all action necessary to effectuate relief under
11 U.S.C. § 362.
 
D. Authority; Validity and Enforceability.  The Company has the requisite
corporate power and authority to enter into the Documents (as such term is
hereinafter defined) and to perform all of its obligations hereunder and
thereunder (including the issuance, sale and delivery to Holder of the
Securities).  The execution, delivery and performance by the Company of the
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Debenture
and the issuance and reservation for issuance of the Conversion Shares) have
been duly and validly authorized by all necessary corporate action on the part
of the Company and no further filing, consent, or authorization is required by
the Company, its board of directors, or its stockholders.  Each of the Documents
has been duly and validly executed and delivered by the Company and each
Document constitutes a valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and except as rights to
indemnity and contribution may be limited by federal or state securities laws or
the public policy underlying such laws.  The Securities have been duly and
validly authorized for issuance by the Company and, when executed and delivered
by the Company, will be valid and binding obligations of the Company enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally.  For purposes
of this Agreement, the term “Documents” means (i) this Agreement; (ii) the
Debenture; and (iii) the Promissory Note.
 
E. Validity of Issuance of the Securities.  The Debenture and the Conversion
Shares upon their issuance in accordance with the Debenture, will be validly
issued and outstanding, fully paid and nonassessable, and not subject to any
preemptive rights, rights of first refusal, tag-along rights, drag-along rights
or other similar rights.
 
F. Non-contravention.  The execution and delivery by the Company of the
Documents, the issuance of the Securities, and the consummation by the Company
of the other transactions contemplated hereby and thereby do not, and compliance
with the provisions of this Agreement and other Documents will not, conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a material benefit under, or result in
the creation of any Lien (as such term is hereinafter defined) upon any of the
properties or assets of the Company or any of its Subsidiaries under, or result
in the termination of, or require that any consent be obtained or any notice be
given with respect to (i) the Articles or Certificate of Incorporation or
By-Laws of the Company or the comparable charter or organizational documents of
any of its Subsidiaries, in each case as amended to the date of this Agreement,
(ii) any loan or credit agreement, debenture, bond, mortgage, indenture, lease,
contract or other agreement, instrument or permit applicable to the Company or
any of its Subsidiaries or their respective properties or assets or (iii) any
statute, law, rule or regulation applicable to, or any judgment, decree or order
of any court or government body having jurisdiction over, the Company or any of
its Subsidiaries or any of their respective properties or assets, except as
disclosed on Schedule III.F.  A “Lien” means any assignment, transfer, pledge,
mortgage, security interest or other encumbrance of any nature, or an agreement
to do so, or the ownership or acquisition or agreement to acquire any asset or
property of any character subject to any of the foregoing encumbrances
(including any conditional sale contract or other title retention agreement).
 
G. Approvals.  No authorization, approval or consent of any court or public or
governmental authority is required to be obtained by the Company for the
issuance and sale of the Securities to Holder as contemplated by this Agreement,
except such authorizations, approvals and consents as have been obtained by the
Company prior to the date hereof.
 
H. Commission Filings.  The Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act.  The Company has properly and timely
filed with the Commission all reports, proxy statements, forms and other
documents required to be filed with the Commission under the Securities Act and
the Exchange Act since becoming subject to such Acts (the “Commission Filings”),
including without limitation the timely filing of all required reports under
Section 13 or 15(d) of the Exchange Act during the 12 months prior to the date
hereof (or for such shorter period that the Company was required to file such
reports).  As of their respective dates, (i) the Commission Filings complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to such Commission Filings and (ii)
none of the Commission Filings contained at the time of its filing any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the Commission Filings, as of the dates of
such documents, were true and complete in all material respects and complied
with applicable accounting requirements and the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) (except
in the case of unaudited statements permitted by Form 10-QSB under the Exchange
Act) applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly presented the consolidated financial
position of the Company and its Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments that in the aggregate are not material and to any other adjustment
described therein).
 
 
 
 

--------------------------------------------------------------------------------

 
 
I. Full Disclosure.  There is no fact known to the Company (other than general
economic or industry conditions known to the public generally) that has not been
fully disclosed in the Commission Filings that (i) reasonably could be expected
to have a Material Adverse Effect or (ii) reasonably could be expected to
materially and adversely affect the ability of the Company to perform its
obligations pursuant to the Documents, except as set forth in Schedule III.I.
 
J. Absence of Events of Default.  No “Event of Default” (as defined in any
agreement or instrument to which the Company is a party) and no event which,
with notice, lapse of time or both, would constitute an Event of Default (as so
defined), has occurred and is continuing.
 
K. Securities Law Matters.  Assuming the accuracy of the representations and
warranties of Holder set forth in Article II, the offer and sale by the Company
of the Securities is exempt from (i) the registration and prospectus delivery
requirements of the Securities Act and the rules and regulations of the
Commission thereunder and (ii) the registration and/or qualification provisions
of all applicable state and provincial securities and “blue sky” laws.  The
Company shall not directly or indirectly take, and shall not permit any of its
directors, officers or Affiliates directly or indirectly to take, any action
(including, without limitation, any offering or sale to any person or entity of
any security similar to the Debenture) which will make unavailable the exemption
from Securities Act registration being relied upon by the Company for the offer
and sale to Holder of the Debenture and the Conversion Shares, as contemplated
by this Agreement.  No form of general solicitation or advertising has been used
or authorized by the Company or any of its officers, directors or Affiliates in
connection with the offer or sale of the Debenture (and the Conversion Shares),
as contemplated by this Agreement or any other agreement to which the Company is
a party.  As used in the Documents, “Affiliate” has the meaning ascribed to such
term in Rule 12b-2 under the Exchange Act.
 
L. Registration Rights.  Except as set forth on Schedule III.L., no Person has,
and as of the Closing (as such term is hereinafter defined), no Person shall
have, any demand, “piggy-back” or other rights to cause the Company to file any
registration statement under the Securities Act relating to any of its
securities or to participate in any such registration statement.
 
M. Interest.  The timely payment of interest on the Debenture is not prohibited
by the Articles or Certificate of Incorporation or By-Laws of the Company, in
each case as amended to the date of this Agreement, or any agreement, contract,
document or other undertaking to which the Company is a party.
 
N. No Misrepresentation.  No representation or warranty of the Company contained
in this Agreement or any of the other Documents, any schedule, annex or exhibit
hereto or thereto or any agreement, instrument or certificate furnished by the
Company to Holder pursuant to this Agreement contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.
 
O. Finder’s Fee.  There is no finder’s fee, brokerage commission or like payment
in connection with the transactions contemplated by this Agreement for which
Holder is liable or responsible.
 
P. Subsidiaries.  Other than the Subsidiaries, the Company does not presently
own or control, directly or indirectly, any interest in any other corporation,
association, or other business entity.  The Company is not a participant in any
joint venture, partnership, or similar arrangement.
 
Q. Litigation.  Other than as disclosed in the Commission Filings, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or its Subsidiaries that
questions the validity of this Agreement, the Documents, or the right of the
Company to enter into such agreements, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in any material adverse changes in the business, assets or
condition of the Company and its Subsidiaries, taken as a whole, financially or
otherwise, or any change in the current equity ownership of the Company or its
Subsidiaries.  Neither the Company nor its Subsidiaries are parties or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company or its Subsidiaries currently pending
or that the Company or its Subsidiaries intends to initiate.
 
R. Agreements.  Except for agreements explicitly contemplated hereby, or
disclosed in the Commission Filings, there are no agreements, understandings or
proposed transactions between the Company and any of its officers, directors,
Affiliates, or any affiliate thereof.
 
S. Tax Returns.  The Company and each of its Subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.
 
 
 

--------------------------------------------------------------------------------

 
 
T. Acknowledgment Regarding Holder’s Purchase of Securities.  The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm's length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Holder is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by Holder or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is not advice or a
recommendation and is merely incidental to the Holder’s purchase of the
Securities.  The Company further represents to Holder that the Company's
decision to enter into this Agreement has been based solely on the independent
evaluation of the Company and its representatives.
 
U. No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Securities to the Holder.  The issuance of the Securities to
the Holder will not be integrated with any other issuance of the Company's
securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.
 
V. Internal Accounting Controls.  The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the Company's board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
W. Foreign Corrupt Practices.  Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
X. Solvency.  The Company (after giving effect to the transactions contemplated
by this Agreement) is solvent (i.e., its assets have a fair market value in
excess of the amount required to pay its probable liabilities on its existing
debts as they become absolute and matured) and currently the Company has no
information that would lead it to reasonably conclude that the Company would
not, after giving effect to the transaction contemplated by this Agreement, have
the ability to, nor does it intend to take any action that would impair its
ability to, pay its debts from time to time incurred in connection therewith as
such debts mature.  The Company did not receive a qualified opinion from its
auditors with respect to its most recent fiscal year end and, after giving
effect to the transactions contemplated by this Agreement, does not anticipate
or know of any basis upon which its auditors might issue a qualified opinion in
respect of its current fiscal year.
 
Y. No Shell Company.  The Company is not, nor at any time during the twelve
month period immediately preceding the date hereof has the Company been a “shell
company,” as such term is defined in Rule 405 promulgated under the Securities
Act.
 
Z. No Investment Company.  The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be an "investment
company" required to be registered under the Investment Company Act of 1940 (an
"Investment Company").  The Company is not controlled by an Investment Company.
 
IV.  CERTAIN COVENANTS AND ACKNOWLEDGMENTS
 
A. Filings.  The Company shall take all actions and make all necessary
Commission Filings and “blue sky” filings required to be made by the Company in
connection with the sale of the Securities to Holder as required by all
applicable laws, including without limitation such action as the Company shall
reasonably determine is necessary to qualify the Securities, or obtain an
exemption for the Securities for sale to the Holder at the Closing pursuant to
this Agreement under all applicable laws, and shall provide a copy thereof to
Holder promptly after such filing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
B. Reporting Status.  With a view to making available to the Holder the benefits
of Rule 144 promulgated under the Securities Act or any similar rule or
regulation of the Commission that may at any time permit Holder to sell
securities of the Company to the public without registration (“Rule 144”), and
as a material inducement to the Holder’s purchase of the Securities, the Company
represents, warrants, and covenants to the following:
 
1. The Company's Common Stock is registered under Section 12(g) of the Exchange
Act;
 
2. The Company is not and for at least the last 12 months prior to the date
hereof has not been a "shell company," as defined in paragraph (i)(1)(i) of Rule
144 or Rule 12b-2 of the Exchange Act;
 
3. The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports), other than
Form 8-K reports;
 
4. from the date hereof until all the Securities either have been sold by the
Holder, or may permanently be sold by the Holder without any restrictions
pursuant to Rule 144, (the "Registration Period") the Company shall file with
the SEC in a timely manner all required reports under section 13 or 15(d) of the
Exchange Act and such reports shall conform to the requirements of the Exchange
Act and the SEC for filing thereunder;
 
5. During the Registration Period the Company shall not become a "shell
company," as defined in paragraph (i)(1)(i) of Rule 144 or Rule 12b-2 of the
Exchange Act;
 
6. The Company shall furnish to the Holder so long as the Holder owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Holders to sell such securities pursuant to
Rule 144 without registration; and
 
7. During the Registration Period the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would otherwise permit such
termination.
 
C. 8-K Filing.  On or before the fourth Business Day following the date hereof,
the Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Documents in the form required by the Exchange
Act and attaching the material Documents (including, without limitation, this
Agreement and the Debenture) as exhibits to such filing (the “8-K Filing”).  In
the event that the Company does not file the 8-K Filing within four Business
Days following the date hereof, the Discount Multiplier (as defined in the
Debenture) under the Debenture shall decrease by one percentage point (1%) for
each period of five Business Days that the 8-K Filing is not filed by the
Company following the date hereof for all conversions of the Debenture
thereafter.
 
D. Listing.  Except to the extent the Company lists its Common Stock on The New
York Stock Exchange, The American Stock Exchange or The Nasdaq Stock Market, the
Company shall use its best efforts to maintain its listing of the Common Stock
on OTCBB.  If the Common Stock is delisted from OTCBB, the Company will use its
best efforts to list the Common Stock on the most liquid national securities
exchange or quotation system that the Common Stock is qualified to be listed on.
 
E. Reserved Conversion Common Stock.  The Company at all times from and after
the date hereof shall have such number of shares of Common Stock duly and
validly authorized and reserved for issuance as shall be sufficient for the
conversion in full of the Debenture.  The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Debenture and the Additional Debentures
outstanding, if any.  If at any time the number of authorized shares of Common
Stock of the Company is insufficient to effect the full conversion of the
Debenture and the Additional Debentures outstanding, if any, the Company shall
call and hold a special meeting of the shareholders of the Company within thirty
(30) days of such occurrence, for the sole purpose of increasing the number of
authorized shares of the Common Stock. The Company's management shall recommend
to the shareholders to vote in favor of increasing the number of shares of
authorized Common Stock.  Management shall also vote all of its shares in favor
of increasing the number of authorized shares of Common Stock.  Notwithstanding
the foregoing, during the Redemption Period the Company shall not be required to
reserve more than 35,000,000 shares of Common Stock for issuance upon the
conversion of the Debenture.
 
F. Information.  Each of the parties hereto acknowledges and agrees that Holder
shall not be provided with, nor be given access to, any material non-public
information relating to the Company.
 
G. Accounting and Reserves.  The Company shall maintain a standard and uniform
system of accounting and shall keep proper books and records and accounts in
which full, true, and correct entries shall be made of its transactions, all in
accordance with GAAP applied on consistent basis through all periods, and shall
set aside on such books for each fiscal year all such reserves for depreciation,
obsolescence, amortization, bad debts and other purposes in connection with its
operations as are required by such principles so applied.
 
 
 
 

--------------------------------------------------------------------------------

 
 
H. Transactions with Affiliates.  So long as the Debenture is outstanding,
neither the Company nor any of its Subsidiaries shall, directly or indirectly,
enter into any material transaction or agreement with any stockholder, officer,
director or Affiliate of the Company or family member of any officer, director
or Affiliate of the Company, unless the transaction or agreement is (i) reviewed
and approved by a majority of Disinterested Directors (as such term is
hereinafter defined), (ii) on terms no less favorable to the Company or the
applicable Subsidiary than those obtainable from a nonaffiliated person, or
(iii) disclosed herein or in Commission Filings made prior to the date
hereto.  A “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are owned directly or
indirectly by the Company.  A “Disinterested Director” shall mean a director of
the Company who is not and has not been an officer or employee of the Company
and who is not a member of the family of, controlled by or under common control
with, any such officer or employee.
 
I. Certain Restrictions.  So long as the Debenture is outstanding, no dividends
shall be declared or paid or set apart for payment nor shall any other
distribution be declared or made upon any capital stock of the Company, nor
shall any capital stock of the Company be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of shares of
Common Stock made for purposes of an employee incentive or benefit plan
(including a stock option plan) of the Company or pursuant to any of the
security agreements listed on Schedule IV.I) for any consideration by the
Company, directly or indirectly, nor shall any moneys be paid to or made
available for a sinking fund for the redemption of any Common Stock.
 
J.           Short Selling.   So long as the Debenture is outstanding, Holder
agrees and covenants on its behalf and on behalf of its affiliates that neither
Holder nor its affiliates shall at any time engage in any short sales with
respect to the Company’s Common Stock, or sell put options or similar
instruments with respect to the Company’s Common Stock. The parties acknowledge
that Holder shall be entitled to sell the Common Stock from each Debenture
conversion immediately upon submission of the applicable Debenture Conversion
Notice, and payment of the purchase price, to the Company for such Common Stock.
 
V.  ISSUANCE OF COMMON STOCK
 
A. The Company undertakes and agrees that no instruction other than the
instructions referred to in this Article V shall be given to its transfer agent
for the Conversion Shares and that the Conversion Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and applicable law, subject to restrictions against
transferability imposed by federal and applicable state securities
laws.  Nothing contained in this Section V.A. shall affect in any way Holder’s
obligations and agreement to comply with all applicable securities laws upon
resale of such Common Stock.  Notwithstanding anything to the contrary herein,
the Holder understands and acknowledges that neither the issuance or resale of
the Conversion Shares will be registered under the Securities Act, and such
Conversion Shares will be issued with a restrictive legend that will preclude
resale unless such resale is effected pursuant to an effective registration
statement or pursuant to Rule 144.
 
B. Holder shall have the right to convert the Debenture by telecopying an
executed and completed Conversion Notice (as such term is defined in the
Debenture) to the Company.  Each date on which a Conversion Notice is telecopied
to and received by the Company in accordance with the provisions hereof shall be
deemed a Conversion Date (as such term is defined in the Debenture).  The
Company shall cause the transfer agent to transmit the certificates evidencing
the Common Stock issuable upon conversion of the Debenture (together with a new
debenture, if any, representing the principal amount of the Debenture not being
so converted) to Holder via express courier, or if a Registration Statement
covering the Common Stock has been declared effective by the SEC by electronic
transfer, within two (2) business days after receipt by the Company of the
Conversion Notice, as applicable (the “Delivery Date”).
 
C. Upon the conversion of the Debenture or respective part thereof, the Company
shall, at its own cost and expense, take all necessary action (including the
issuance of an opinion of counsel) to assure that the Company's transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at conversion or exercise representing the number of shares of common stock
issuable upon such conversion or exercise. The Company warrants that the
Conversion Shares will be restricted securities, and will contain a legend
restricting the resale or transferability of the Company Common Stock unless
such transaction is made pursuant to an effective registration statement
covering the Common Stock to be sold or is otherwise exempt from registration
when sold.
 
D. The Company understands that a delay in the delivery of the Common Stock in
the form required pursuant to this section, or the Mandatory Redemption Amount
described in Section E hereof, beyond the Delivery Date or Mandatory Redemption
Payment Date (as hereinafter defined) could result in economic loss to the
Holder. As compensation to the Holder for such loss, the Company agrees to pay
late payments to the Holder for late issuance of Common Stock in the form
required pursuant to Section E hereof upon Conversion of the Debenture or late
payment of the Mandatory Redemption Amount, in the amount of $100 per business
day after the Delivery Date or Mandatory Redemption Payment Date, as the case
may be, for each $10,000 of Debenture principal amount being converted or
redeemed. The Company shall pay any payments incurred under this Section in
immediately available funds upon demand. Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Common Stock by the Delivery Date
or make payment by the Mandatory Redemption Payment Date, the Holder will be
entitled to revoke all or part of the relevant Notice of Conversion or rescind
all or part of the notice of Mandatory Redemption by delivery of a notice to
such effect to the Company whereupon the Company and the Holder shall each be
restored to their respective positions immediately prior to the delivery of such
notice, except that late payment charges described above shall be payable
through the date notice of revocation or rescission is given to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
E. Mandatory Redemption. In the event the Company is prohibited from issuing
Common Stock, or fails to timely deliver Common Stock on a Delivery Date, or
upon the occurrence of an Event of Default (as defined in the Debenture) or for
any reason other than pursuant to the limitations set forth herein, then at the
Holder's election, the Company must pay to the Holder ten (10) business days
after request by the Holder or on the Delivery Date (if requested by the Holder)
a sum of money determined by multiplying up to the outstanding Principal Amount
(as defined in the Debenture) of the Debenture designated by the Holder by 100%,
together with accrued but unpaid interest thereon ("Mandatory Redemption
Payment"). The Mandatory Redemption Payment must be received by the Holder on
the same date as the Company Common Stock otherwise deliverable or within ten
(10) business days after request, whichever is sooner ("Mandatory Redemption
Payment Date"). Upon receipt of the Mandatory Redemption Payment, the
corresponding Debenture principal and interest will be deemed paid and no longer
outstanding.
 
F.           Buy-In. In addition to any other rights available to the Holder, if
the Company fails to deliver to the Holder such Common Stock issuable upon
conversion of a Debenture by the Delivery Date and if ten (10) days after the
Delivery Date the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Common Stock which the Holder anticipated receiving upon such conversion (a
"Buy-In"), then the Company shall pay in cash to the Holder (in addition to any
remedies available to or elected by the Holder) the amount by which (A) the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (B) the aggregate principal and/or
interest amount of the Debenture for which such conversion was not timely
honored, together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty). For example, if the
Holder purchases shares of Common Stock having a total purchase price of $11,000
to cover a Buy-In with respect to an attempted conversion of $10,000 of
Debenture principal, the Company shall be required to pay the Holder $1,000,
plus interest. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In.
 
G. The Securities shall be delivered by the Company to the Holder pursuant to
Section I.B. hereof on a “delivery-against-payment basis” at the Closing.
 
VI.  CLOSING DATE
 
The “Closing” shall occur by the delivery: (i) to the Holder of the documents
evidencing the Debenture and all other Documents, and (ii) to the Company the
Purchase Price, including the Promissory Note, and the date on which the Closing
occurs shall be referred to herein as the “Closing Date”.
 
VII.  CONDITIONS TO THE COMPANY’S OBLIGATIONS
 
Holder understands that the Company’s obligation to sell the Debenture on the
Closing Date to Holder pursuant to this Agreement is conditioned upon:
 
A. Delivery by Holder to the Company of the Purchase Price, including the
Promissory Note evidencing such applicable portion of the Purchase Price;
 
B. The accuracy on the Closing Date of the representations and warranties of
Holder contained in this Agreement as if made on the Closing Date (except for
representations and warranties which, by their express terms, speak as of and
relate to a specified date, in which case such accuracy shall be measured as of
such specified date) and the performance by Holder in all material respects on
or before the Closing Date of all covenants and agreements of Holder required to
be performed by it pursuant to this Agreement on or before the Closing Date; and
 
C. There shall not be in effect any law or order, ruling, judgment or writ of
any court or public or governmental authority restraining, enjoining or
otherwise prohibiting any of the transactions contemplated by this Agreement.
 
VIII.  CONDITIONS TO HOLDER’S OBLIGATIONS
 
The Company understands that Holder’s obligation to purchase the Securities on
the Closing Date pursuant to this Agreement is conditioned upon:
 
A. Delivery by the Company of the Debenture (I/N/O Holder or I/N/O Holder’s
nominee) to Holder;
 
B. The accuracy on the Closing Date of the representations and warranties of the
Company contained in this Agreement as if made on the Closing Date (except for
representations and warranties which, by their express terms, speak as of and
relate to a specified date, in which case such accuracy shall be measured as of
such specified date) and the performance by the Company in all respects on or
before the Closing Date of all covenants and agreements of the Company required
to be performed by it pursuant to this Agreement on or before the Closing Date,
all of which shall be confirmed to Holder by delivery of the certificate of the
chief executive officer of the Company to that effect;
 
 
 
 

--------------------------------------------------------------------------------

 
 
C. The Company shall have delivered to the Holder a certificate of the Company
executed by an officer of the Company, dated as of the Closing, certifying
the resolutions adopted by the Company’s board of directors authorizing the
execution of the Documents, the issuance of the Securities, and the transactions
contemplated hereby, and copies of any required third party consents, approvals
and filings required in connection with the consummation of the transactions
contemplated by this Agreement;
 
D. There not having occurred (i) any general suspension of trading in, or
limitation on prices listed for, the Common Stock on the OTCBB/Pink Sheet, (ii)
the declaration of a banking moratorium or any suspension of payments in respect
of banks in the United States, (iii) the commencement of a war, armed
hostilities or other international or national calamity directly or indirectly
involving the United States or any of its territories, protectorates or
possessions or (iv) in the case of the foregoing existing at the date of this
Agreement, a material acceleration or worsening thereof;
 
E. There not having occurred any event or development, and there being in
existence no condition, having or which reasonably and foreseeably could have a
Material Adverse Effect;
 
F. There shall not be in effect any law, order, ruling, judgment or writ of any
court or public or governmental authority restraining, enjoining or otherwise
prohibiting any of the transactions contemplated by this Agreement;
 
G. The Company shall have obtained all consents, approvals or waivers from
governmental authorities and third persons necessary for the execution, delivery
and performance of the Documents and the transactions contemplated thereby, all
without material cost to the Company;
 
H. Holder shall have received such additional documents, certificates, payment,
assignments, transfers and other deliveries as it or its legal counsel may
reasonably request and as are customary to effect a closing of the matters
herein contemplated;
 
I. Delivery by the Company of an enforceability opinion with respect to this
Agreement and the transactions contemplated hereunder from its outside counsel
in form and substance satisfactory to Holder;
 
J. Delivery by the Company of the Irrevocable Transfer Agent Instructions
attached hereto as Exhibit B executed by the Company and the Company’s transfer
agent; and
 
K. Delivery by the Company of a valid waiver of any preemptive rights held by
the individuals and/or parties listed on Schedule III.A.3 hereto in form and
substance satisfactory to Holder.
 
IX.  SURVIVAL; INDEMNIFICATION
 
A. The representations, warranties and covenants made by each of the Company and
Holder in this Agreement, the annexes, schedules and exhibits hereto and in each
instrument, agreement and certificate entered into and delivered by them
pursuant to this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby.  In the event of a breach or violation of any
of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach or violation available to it under the provisions
of this Agreement or otherwise, whether at law or in equity, irrespective of any
investigation made by or on behalf of such party on or prior to the Closing
Date.
 
B. The Company hereby agrees to indemnify and hold harmless Holder, its
affiliates and their respective officers, directors, employees, consultants,
partners, members and attorneys (collectively, the “Holder Indemnitees”) from
and against any and all losses, claims, damages, judgments, penalties,
liabilities and deficiencies (collectively, “Losses”) and agrees to reimburse
Holder Indemnitees for all reasonable out-of-pocket expenses (including the
reasonable fees and expenses of legal counsel), in each case promptly as
incurred by Holder Indemnitees and to the extent arising out of or in connection
with:
 
1. any misrepresentation, omission of fact or breach of any of the Company’s
representations or warranties contained in this Agreement or the other
Documents, or the annexes, schedules or exhibits hereto or thereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant to this Agreement or the other Documents;
 
2. any failure by the Company to perform any of its covenants, agreements,
undertakings or obligations set forth in this Agreement or the other Documents
or any instrument, certificate or agreement entered into or delivered by the
Company pursuant to this Agreement or the other Documents;
 
3. the purchase of the Debenture, the conversion of the Debenture, the payment
of interest on the Debenture, the consummation of the transactions contemplated
by this Agreement and the other Documents, the use of any of the proceeds of the
Purchase Price by the Company, the purchase or ownership of any or all of the
Securities, the performance by the parties hereto of their respective
obligations hereunder and under the Documents or any claim, litigation,
investigation, proceedings or governmental action relating to any of the
foregoing, whether or not Holder is a party thereto; and/or
 
4. resales of the Common Stock by Holder in the manner and as contemplated by
this Agreement and the Documents.
 
 
 
 

--------------------------------------------------------------------------------

 
 
C. Promptly after receipt by a party seeking indemnification pursuant to this
Article IX (an “Indemnified Party”) of written notice of any investigation,
claim, proceeding or other action in respect of which indemnification is being
sought (each, a “Claim”), the Indemnified Party promptly shall notify the
Company against whom indemnification pursuant to this Article IX is being sought
(the “Indemnifying Party”) of the commencement thereof, but the omission so to
notify the Indemnifying Party shall not relieve it from any liability that it
otherwise may have to the Indemnified Party except to the extent that the
Indemnifying Party is materially prejudiced and forfeits substantive rights or
defenses by reason of such failure.  In connection with any Claim as to which
both the Indemnifying Party and the Indemnified Party are parties, the
Indemnifying Party shall be entitled to assume the defense
thereof.  Notwithstanding the assumption of the defense of any Claim by the
Indemnifying Party, the Indemnified Party shall have the right to employ
separate legal counsel and to participate in the defense of such Claim, and the
Indemnifying Party shall bear the reasonable fees, out-of-pocket costs and
expenses of such separate legal counsel to the Indemnified Party if (and only
if): (x) the Indemnifying Party shall have agreed to pay such fees,
out-of-pocket costs and expenses, (y) the Indemnified Party and the Indemnifying
Party reasonably shall have concluded that representation of the Indemnified
Party and the Indemnifying Party by the same legal counsel would not be
appropriate due to actual or, as reasonably determined by legal counsel to the
Indemnified Party, potentially differing interests between such parties in the
conduct of the defense of such Claim, or if there may be legal defenses
available to the Indemnified Party that are in addition to or disparate from
those available to the Indemnifying Party or (z) the Indemnifying Party shall
have failed to employ legal counsel reasonably satisfactory to the Indemnified
Party within a reasonable period of time after notice of the commencement of
such Claim.  If the Indemnified Party employs separate legal counsel in
circumstances other than as described in clauses (x), (y) or (z) above, the
fees, costs and expenses of such legal counsel shall be borne exclusively by the
Indemnified Party.  Except as provided above, the Indemnifying Party shall not,
in connection with any Claim in the same jurisdiction, be liable for the fees
and expenses of more than one firm of legal counsel for the Indemnified Party
(together with appropriate local counsel).  The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party (which consent shall
not unreasonably be withheld), settle or compromise any Claim or consent to the
entry of any judgment that does not include an unconditional release of the
Indemnified Party from all liabilities with respect to such Claim or judgment.
 
D. In the event one party hereunder should have a claim for indemnification that
does not involve a claim or demand being asserted by a third party, the
Indemnified Party promptly shall deliver notice of such claim to the
Indemnifying Party.  If the Indemnified Party disputes the claim, such dispute
shall be resolved by mutual agreement of the Indemnified Party and the
Indemnifying Party or by binding arbitration conducted in accordance with the
procedures and rules of the American Arbitration Association.  Judgment upon any
award rendered by any arbitrators may be entered in any court having competent
jurisdiction thereof.
 
X.  GOVERNING LAW
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California, without regard to the conflicts of law principles of
such state.
 
XI.  SUBMISSION TO JURISDICTION
 
Each of the parties hereto consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the City of San Diego or the state
courts of the State of California sitting in the City of San Diego in connection
with any dispute arising under this Agreement and the other Documents.  Each
party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may effectively do so, any defense of an inconvenient forum or
improper venue to the maintenance of such action or proceeding in any such court
and any right of jurisdiction on account of its place of residence or
domicile.  Each party hereto irrevocably and unconditionally consents to the
service of any and all process in any such action or proceeding in such courts
by the mailing of copies of such process by registered or certified mail (return
receipt requested), postage prepaid, at its address specified in Article
XVII.  Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
XII.  COUNTERPARTS; EXECUTION
 
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but both of which counterparts shall
together constitute one and the same instrument.  A facsimile transmission of
this signed Agreement shall be legal and binding on both parties hereto.
 
XIII.  HEADINGS
 
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 
XIV.  SEVERABILITY
 
In the event any one or more of the provisions contained in this Agreement or in
the other Documents should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XV.  ENTIRE AGREEMENT; REMEDIES, AMENDMENTS AND WAIVERS
 
This Agreement and the Documents constitute the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of such parties.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by both parties.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
XVI.  NOTICES
 
Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
confirmation of receipt, when sent by facsimile; (iii) three (3) days after
being sent by U.S. certified mail, return receipt requested, or (iv) one (1) day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
A. If to the Company, to:


Tidelands Oil & Gas Corporation
1862 West Bitters Road
San Antonio, Texas 78248
Telephone: 210-764-8642
Facsimile:    210-764-2930


 
B. If to Holder, to:
 
Golden Gate Investors, Inc.
1150 Silverado Street, Suite 220
La Jolla, California 92037
Telephone: 858-551-8789
Facsimile: 858-551-8779
 
The Company or Holder may change the foregoing address by notice given pursuant
to this Article XVI.
 
XVII.  CONFIDENTIALITY
 
Each of the Company and Holder agrees to keep confidential and not to disclose
to or use for the benefit of any third party the terms of this Agreement or any
other information which at any time is communicated by the other party as being
confidential without the prior written approval of the other party; provided,
however, that this provision shall not apply to information which, at the time
of disclosure, is already part of the public domain (except by breach of this
Agreement) and information which is required to be disclosed by law (including,
without limitation, pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act and the Exchange Act).
 
XVIII.  MAXIMUM INTEREST RATE
 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate as provided for herein shall exceed the maximum lawful rate which
may be contracted for, charged, taken or received by the Holder in accordance
with any applicable law (the “Maximum Rate”), the rate of interest applicable to
this Agreement shall be limited to the Maximum Rate.  To the greatest extent
permitted under applicable law, the Company hereby waives and agrees not to
allege or claim that any provisions of this Agreement could give rise to or
result in any actual or potential violation of any applicable usury laws.
 
XIX.  ASSIGNMENT
 
This Agreement shall not be assignable by the Company without the prior written
consent of the Holder.  The Holder may assign this Agreement upon 10 days prior
written notice to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.




GOLDEN GATE INVESTORS, INC.


By: /s/ Travis W.
Huff                                                                                                           
Name: Travis W.
Huff                                                                                                            
Title: Vice President                                   
                                                                          




TIDELANDS OIL & GAS CORPORATION


By: /s/ James B.
Smith                                                                                                           
Name: James B. Smith                                
                                                                           
Title: Chief Executive
Officer                                                                                                



